—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Hutcherson, J.), dated February 9, 1998, which denied his motion for summary judgment on the issue of liability on his cause of action under Labor Law § 240 (1).
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, since discovery has not been completed, granting summary judgment would be premature at this point (see, CPLR 3212 [f|). Ritter, J. P., Krausman, Florio and Feuerstein, JJ., concur.